Mr. Justice Shepard
delivered the opinion of the Court:
We are of the opinion that there was no error in dismissing the complainants’ bill.
The facts alleged in respect of the legal title acquired by Ann Bartlett to the tract of land which included the lots in controversy, and the discharge of the obligation of the trust deed of November 8, 1828, being taken as true, no good reason appears why her heirs have not a sufficiently plain and *235adequate remedy at law in an action of ejectment. They allege that the defendants’ ancestor, Isherwood, took no interest under the contract between him and John L. Bartlett other than that which the latter had as tenant by the curtesy simply.
This being true, the defendants would not be permitted to set up, as an outstanding title against the heirs of the mortgagor, a mortgage that has been satisfied, although no formal release or reconveyance can be actually produced. Peltz v. Clarke, 5 Pet. 481, 483. And as regards this proposition there can be no difference in principle between the satisfied mortgage and the satisfied deed of trust, which has practically displaced the mortgage as a security for the payment of money. Smith v. Sullivan, 20 App. D. C. 553, and cases cited.
Nor is the remedy at law impaired by the fact that no actual, formal release of the deed of trust, or reconveyance of the legal title by the trustee to Ann Bartlett, may be capable of production, because both the satisfaction of the charge and the release or reconveyance may be presumed from the circumstances of the case and the lapse of time, as well at law as in equity. French v. Edwards, 21 Wall. 147, 149, 150; Lincoln v. French, 105 U. S. 614, 617.
Pacts and circumstances warranting the presumption of satisfaction and release would not necessarily be overcome by the mere fact that foi’ty-one years after the date of the deed of trust a surviving trustee therein, under the circumstances alleged in the bill, undertook to convey the legal title to the ancestor of defendants who was in possession of the premises under the contract between Isherwood and John 1. Bartlett.
The presumption of satisfaction and reconveyance on the one hand, or of a conveyance of the absolute title to Isherwood under the contract with John L. Bartlett which expressly contemplated such a conveyance, on tire other, could be indulged with equal freedom at law as in equity.
The appellants rely strongly upon Lincoln v. French, 105 *236U. S. 614, for the maintenance of the jurisdiction in equity under the facts alleged in their bill.
That case is the same as French v. Edwards, 21 Wall. 147, and came back to the Supreme Court under change of name after a'new trial in the circuit court.
In the first place, the conveyance in trust in that case was essentially different in character from that before us. It was a conveyance to trustees, made January 9, 1863, directing the conveyance, of certain lands upon the construction of a railway if completed within one year thereafter.
There was no re-entry for condition broken, but an action of ejectment was begun by the grantor in the trust deed to recover the land in November, 1866, less than three years after the time provided for the performance of the condition.
In the second place, when the judgment was reversed in French v. Edwards, because a reconveyance ought to have been presumed in the absence of evidence to the contrary, the court labored under the mistaken impression that the suit had been begun more than eight years after the breach of the condition; and on the final trial, all parties concerned being alive, it was conclusively shown that the trustees had never reconveyed the land to the grantor.
If it were conceded, however, that complainant’s remedy is in equity, relief would have to be denied on the ground of laches.
The original purchase by Ann Bartlett and the execution of the trust deed occurred more than seventy years before the commencement of the suit.
The contract between her husband, John L. Bartlett, and Isherwood was made two years later, and Isherwood immediately entered into a possession that has been actual, continuous, notorious, and adverse in him and his heirs and assigns ever since.
Passing by any presumption of title that might be indulged in favor of Isherwood under the facts alleged in the bill, and assuming that his entire right of possession was as grantee of the life estate of John L. Bartlett as tenant by the curtesy, as contended on behalf of the appellants, they *237were still wanting in diligence. John L. Bartlett died in May, 1884. The lands had increased enormously in value since the contract with Isherwood, and presumably continued to increase in value between 1884 and 1900. Apparently, every person who had any actual knowledge of the various transactions affecting the title had died before the institution of the suit. The fact that the heirs of Ann Bartlett had become widely scattered is no good ground of excuse for their long delay, and there were no fiduciary relations between them and Isherwood to justify a relaxation of the rule of diligence. Nor is there any pretense of fraudulent concealment from them of the knowledge of their rights. Mere general allegations that the conveyance of the legal title to Haley from the surviving trustee was fraudulently acquired are insufficient. The facts which constitute the fraud or excuse the delay must be specifically stated. Badger v. Badger, 2 Wall. 87, 95. The case of McGee v. Welsh, 18 App. D. C. 177, affords no ground for appellant’s contention. Whilst there had been great lapse of time, the circumstances were peculiar and the charges of fraud and breach of obligation were direct, specific, and convincing when admitted by the demurrer.
Without considering other grounds of the demurrer, the decree will be affirmed, with costs; and it is so ordered.

Affirmed.